Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 1 of 23 Page ID #:260




                    EXHIBIT F
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 2 of 23 Page ID #:261
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 3 of 23 Page ID #:262
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 4 of 23 Page ID #:263
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 5 of 23 Page ID #:264
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 6 of 23 Page ID #:265
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 7 of 23 Page ID #:266
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 8 of 23 Page ID #:267
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 9 of 23 Page ID #:268
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 10 of 23 Page ID
                                  #:269
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 11 of 23 Page ID
                                  #:270
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 12 of 23 Page ID
                                  #:271
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 13 of 23 Page ID
                                  #:272
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 14 of 23 Page ID
                                  #:273
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 15 of 23 Page ID
                                  #:274
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 16 of 23 Page ID
                                  #:275
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 17 of 23 Page ID
                                  #:276
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 18 of 23 Page ID
                                  #:277
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 19 of 23 Page ID
                                  #:278
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 20 of 23 Page ID
                                  #:279
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 21 of 23 Page ID
                                  #:280
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 22 of 23 Page ID
                                  #:281
Case 8:19-cv-01408-JVS-DFM Document 18-6 Filed 08/23/19 Page 23 of 23 Page ID
                                  #:282
